                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 WILLIE FRANK WRIGHT,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-108

        v.

 LUE HIGHTOWER, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. (Doc. 4.) No parties to this action filed

Objections.    Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation, (doc. 4), as the opinion of the Court. The Court DISMISSES without

prejudice Plaintiff’s Complaint, DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 8th day of July, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
